COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:             01-14-00103-CV
Style:                    Joe Anthony Beames, Personal Representative of the Estate of
                          Deborah Kay Davis v Edwin Howard Hooks, Jr.
Date motion filed*:       May 28, 2014
                          Unopposed and joint motion for extension of time to file amended or
Type of motion:           supplemental appellant’s brief and appellee’s response brief
Party filing motion:      Joint
Document to be filed:     Appellant’s amended brief

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                   March 6, 2014
       Number of prior extensions:             2             Current Due date: May 5, 2014
       Date Requested:                      June 27, 2014

Ordered that motion is:

             Granted
              If document is to be filed, document due: June 27, 2014
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         Appellant’s amended brief is due no later than June 27, 2014. See TEX. R. APP. P.
         38.7, 38.9(a). Appellee’s brief is due 30 days after appellant’s brief is filed.

Judge's signature:/s/ Evelyn V. Keyes
                
Panel consists of ____________________________________________

Date: June 13, 2014
November 7, 2008 Revision